Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page1of17

UNITED STATES BANKRUPTCY COURT
Middle District of Florida
JACKSONVILLE DIVISION

IN RE: Premier Exhibitions, Inc., et al. * CASE NUMBER: 3:16-bk-02232-JAF

Judge: Jerry A. Funk

CHAPTER 11
DEBTOR,

Nt Nee et et ee tet

Jointly Administered

 

DEBTOR'S POST-CONFIRMATION
QUARTERLY OPERATING REPORT
FOR THE PERIOD
FROM October 1, 2020 TO December 31, 2020

Comes now the above-named debtor and files its Post-Confirmation Quarterly Operating Report in accordance with the
guidelines established by the United States Trustee and FRBP 2015.

Debtors' Address Attorney's Address
and Phone Number: and Phone Number:

Signed by Liquidating Trustee
1883 Marina Mile Blvd., Suite 106

Fort Lauderdale, FL. 33315

Tel. (954) 252-1560

Trustee website: http://www justice.gov/ust/r20/index.htm.

1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)

* Quarterly Operating Report is consolidated for the following cases:

Case Name Case Number
Premier Exhibitions Management, LLC 3:16-bk-02233-JAF
Premier Exhibitions International, LLC 3:16-bk-02234-JAF
Premier Exhibitions NYC, LLC 3:16-bk-02235-JAF
Premier Merchandising, LLC 3:16-bk-02236-JAF

Arts & Exhibitions International, LLC 3:16-bk-02238-JAF
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 2 of 17

 

 

 

MONTHLY OPERATING REPORT - ATTACHMENT NO. 1
POST CONFIRMATION
QUESTIONNAIRE
YES* NO
1. Have any assets been sold or transferred outside the normal course of business, or outside

the Plan of Reorganization during this reporting period?
2. Are any post-confirmation sales or payroll taxes past due?

 

 

3. Are any amounts owed to post-confirmation creditors/vendors over 90 days delinquent?

 

4. Is the Debtor current on all post-confirmation plan payments?

 

* FOOTNOTE - PAYMENT PLANS NOT YET SCHEDULED

 

 

 

 

 

*If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a separate sheet.

 

INSURANCE INFORMATION

 

YES NO*

 

1. Are real and personal property, vehicle/auto, general liability, fire, theft, worker's
compensation, and other necessary insurance coverages in effect? N.A.
2. Are all premium payments current? Pi

 

 

 

 

 

 

*If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate sheet.

Payment Amount Delinquency
FE Amount

 

 

DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Estimated Date of Filing the Application for Final Decree:

 

 

 

I declare under penalty of perjury that this statement and the accompanying
documents and reports are true and correct to the best of my knowledge and
belief.

This 20th day of January 2021. Ge
Mark C Healy Liquidating Trustee

 
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 3of17

MONTHLY OPERATING REPORT -
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
SCHEDULE OF RECEIPTS AND DISBURSEMENTS

 

Case Name: Premier Exhibitions, Inc., et al.

 

Date of Plan Confirmation:

Case Number: 3:16-bk-02232-JAF Jointly Administered

 

 

All items must be answered. Any which do not apply should be answered “none” or “N/A”.

1. CASH (Beginning of Period)

2. INCOME or RECEIPTS during the Period

3. DISBURSEMENTS
a. Operating Expenses (Fees/Taxes):
(i) U.S. Trustee Quarterly Fees
(ii) Federal Taxes
(iii) State Taxes
(iv) Other Taxes
Operating Expenses (Fees/Taxes):

b. All Other Operating Expenses:

c. Plan Payments:
(i) Administrative Claims
(ii) Priority Tax Claims
(iii) Class Two

(iv) Class Three - General Unsecured Claims

(v) Class Four
(vii) ClassSeven
(vili) Class Eleven
Total Plan Payments:

Total Disbursements (Operating & Plan)

1. CASH (End of Period)

 

Quarterly Post Confirmation Total

 

 

$

4,900,655.38 | $

 

8,484, 131.88

 

 

$7,024.79 |

A

2,855,752.16 |

86,550.27

892.00

87,442.27

 

 

157,796.11

oe]

1,646,535.78 |

341,334.45
9,915.72
11,271.76

-93

 

 

 

 

164,296.11 $

 

6,596,499,98

 

 

FA

4,743,384.06 | $

4,743,384.06 |

ATTACHMENT NO. 2
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 4of17

MONTHLY OPERATING REPORT -

ATTACHMENT NO. 3
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
BANK ACCOUNT RECONCILIATIONS

Prepare Reconcilation for each Month of the Quarter

Bank Account Information

Account Account Account Account
#1 #2 #3

ame of Bank: Axos Bank Axos Bank

ccount Number: XXX2469 XXX2451

Pu of Account

of Account i M Market

. Balance Bank Statement 4,743,384.06 212,755.70

. ADD: not credited 0.00 0.00
. SUBTRACT: ing Checks 0.00 212,755.70
. Other R Items 0.00 0.00

. Month End Balance with Books| 4,743,384.06 0.00

 

Note: Attach copy of each bank statement and bank reconciliation.

 

Investment Account Information

Date of Current Purchase Current Current
Bank / Account Name / Number Purchase Value Price Value Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: Attach copy of each investment account statement.
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page5of17

MONTHLY OPERATING REPORT - ATTACHMENT NO. 4
POST CONFIRMATION

CHAPTER 11 POST-CONFIRMATION
CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

of Bank
Account Number
of Account
of Account (e.

Date
Ti or
Premier i account

10/9/2020|BDO for Canadian taxes 5,064.15
10/20/2020 4,224.00
10/26/2020|U.S. Trustee Trustee fees 3rd gtr. 2020 Premier Exb. 325
10/26/2020|U.S. Trustee Trustee fees 3rd gtr. 2020 Premier Exb. Int'l. 325.
10/26/2020)U.S. Trustee Trustee fees 3rd gtr. 2020 Premier Exb. NYC 325.
10/26/2020|U.S. Trustee Trustee fees 3rd gtr. 2020 Premier Merchandis. 325.
10/26/2020)U.S. Trustee US Trustee fees 3rd gtr. 2020 Arts & Exhibitions Int'l. 325.
10/26/2020|U.S. Trustee US Trustee fees 3rd gtr. 2020 Premier «ne. 4,875.
11/20/2020} KL 4 .04
12/15/2020} KL 4 42
12/28/2020} Clark fees & costs for Trustee's 139,557.50

 

AL 1

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 6 of 17

QxOS

 

 

BANK
PO BOX 911039 (888) 374-8267
San Diego, CA 92191-1039 axosfiduciaryservices.com
Date 10/30/20 Page 1
Primary Account 25
7115302

PREMIER EXHIBITIONS INC , DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183

1883 MARINA MILE BLVD #106

FT LAUDERDALE FL 33315

Account Title: PREMIER EXHIBITIONS INC , DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183

Trustee Checking Number of Enclosures 2
Account Number 245102) statement Dates 10/01/20 thru 11/01/20
Previous Balance 212,755.70 Days in the statement period 32

4 Deposits/Credits 15,788.15 Avg Daily Ledger 217,185.14

2 Checks/Debits 9,288.15 Avg Daily Collected 217,185.14
Maintenance Fee .00
Interest Paid .00
Ending Balance 219,255.70

Deposits and Other Credits
Date Description Amount
10/09 DDA Internal Transfer Debit 5,064.15
10/20 DDA Internal Transfer Debit 4,224.00
10/26 DDA Internal Transfer Debit 1,950.00
10/26 DDA Internal Transfer Debit 4,550.00
Checks in Serial Number Order

Date check No Amount Date check No Amount
10/23 2172 5.064.15 10/26 2173 4,224.00

*Indicates Skip in Check Number Sequence

 

MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION 1
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 7 of 17

QOXOS

 

 

BANK

Date 10/30/20 Page 2

Primary Account 1
Trustee Checking 2451 (continued)

DAILY BALANCE INFORMATION

Date Balance Date Balance Date Balance
10/01 212,755.70 10/20 222,043.85 10/26 219,255.70
10/09 217,819.85 10/23 216,979.70

*** END OF STATEMENT ***

 

MEMBER FDIC
Account Title:

Case 3:16-bk-02232-JAF Doc 316

QxOS

BANK

PO BOX 911039
San Diego, CA 92191-1039

7115303

PREMIER EXHIBITIONS INC, DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183

1883 MARINA MILE BLVD #106

FT LAUDERDALE FL 33315

Filed 01/27/21 Page 8 of 17

(888) 374-8267
axosfiduciaryservices.com

Page 1
2°

Date 10/30/20
Primary Account

PREMIER EXHIBITIONS INC, DEBTOR

MICHAEL MOECKER & ASSOCIATES, TRUSTEE

CASE # 19-10183

 

Trustee Interest Checking Number of Enclosures 0
Account Number a 469 Statement Dates 10/01/20 thru 11/01/20
Previous Balance 4,900,655.38 Days in the statement period 32
Deposits/Credits -00 Avg Daily Ledger 4,893,719.39
4 checks/Debits 15,788.15 Avg Daily Collected 4,893,719.39
Maintenance Fee . 90 Interest Earned 3,424.09
Interest Paid 3,424.09 Annual Percentage Yield Earned 0.80%
Ending Balance 4,888,291. 32 2020 Interest Paid 43,718.17
Deposits and Other Credits
Date Description Amount
11/01 Interest Paid 3,424.09
Checks and Withdrawals
Date Description Amount
10/09 DDA Internal Transfer Debit 5 ,064.15-
10/20 DDA Internal Transfer Debit 4,224.00-
10/26 DDA Internal Transfer Debit 1,950.00-
10/26 DDA Internal Transfer Debit 4,550.00-
MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION 1
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page9of17

OXxOS

 

 

BANK

Date 10/30/20 Page 2

Primary Account 6
Trustee Interest Checking PE 2460 (Continued)

DAILY BALANCE INFORMATION

Date Balance Date Balance Date Balance
10/01 4,900,655.38 10/20 4,891,367.23 11/01 4,888,291. 32
10/09 4,895,591.23 10/26 4,884, 867.23

“** END OF STATEMENT ***

 

MEMBER FDIC
Case 3:16-bk-02232-JAF Doc 316

OXO0S

BANK

PO BOX 911039
San Diego, CA 92191-1039

Filed 01/27/21 Page 10 of 17

(888) 374-8267
axosfiduciaryservices.com

 

7267527

PREMIER EXHIBITIONS INC, DEBTOR

Date 11/30/20
Primary Account

MICHAEL MOECKER & ASSOCIATES, TRUSTEE

CASE # 19-10183
1883 MARINA MILE BLVD #106
FT LAUDERDALE FL 33315

Account Title:

PREMIER EXHIBITIONS INC, DEBTOR

MICHAEL MOECKER & ASSOCIATES, TRUSTEE

CASE # 19-10183

Trustee Interest Checking

Number of Enclosures

Page i
ee:

0

 

Account Number MN 69) Statement bates 11/02/20 thru 11/30/20
Previous Balance 4,888,291.32 Days in the statement period 29
Deposits/Credits .00 Avg Daily Ledger 4,886,630.68
1 checks/Debits 4,378.04 Avg Daily Collected 4,886,630.68
Maintenance Fee .00 Interest Earned 2,364.16
Interest Paid 2,364.16 Annual Percentage Yield Earned 0.61%
Ending Balance 4,886,277.44 2020 Interest Paid 46,082.33
Deposits and Other Credits
Date Description Amount
11/30 Interest Paid 2,364.16
Checks and Withdrawals
Date Description Amount
11/20 DDA Internal Transfer Debit 4,378.04-
DAILY BALANCE INFORMATION
Date Balance Date Balance Date Balance
11/02 4,888,291.32 11/20 4,883,913.28 11/30 4,886,277.44
MEMBER FDIC NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION 1
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 11of17

OXOS

 

 

BANK
Date 11/30/20 Page 2
Primary Account a 2469
Trustee Interest Checking | (Continued)

** END OF STATEMENT ***

 

MEMBER FDIC
Case 3:16-bk-02232-JAF Doc 316

OXOS

Filed 01/27/21 Page 12 of 17

 

 

BANK
PO BOX 911039 (888) 374-8267
San Diego, CA 92191-1039 axosfiduciaryservices.com
Date 11/30/20 Page 1
Primary Account 2451
7267526
PREMIER EXHIBITIONS INC , DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183
1883 MARINA MILE BLVD #106
FT LAUDERDALE FL 33315
Account Title: PREMIER EXHIBITIONS INC , DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183
Trustee Checking Number of Enclosures 6
Account Number M2 51) Statement bates 11/02/20 thru 11/30/20
Previous Balance 219,255.70 Days in the statement period 29
1 Deposits/Credits 4,378.04 Avg Daily Ledger 214,864.61
6 Checks/Debits 6,500.00 Avg Daily collected 214,864.61
Maintenance Fee .00
Interest Paid .00
Ending Balance 217,133.74
Deposits and Other Credits
Date Description Amount
11/20 DDA Internal Transfer Debit 4,378.04
Checks in Serial Number Order
Date Check No Amount Date Check No Amount
11/04 2175 325.00 11/04 2178 325.00
11/04 2176 325.00 11/04 2179 325.00
11/04 2177 325.00 11/04 2180 4,875.00

‘Indicates Skip in Check Number Sequence

 

MEMBER FDIC

NOTICE: SEE REVERSE SIDE FOR IMPORTANT INFORMATION
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 13 of 17

QxXxOS

 

 

BANK
Date 11/30/20 Page 2
Primary Account a 2 45 1
Trustee Checking a 2451 (continued)
DAILY BALANCE INFORMATION
Date Balance Date Balance Date Balance
11/02 219,255.70 11/04 212,755.70 11/20 217,133.74

*** END OF STATEMENT ***

 

MEMBER FDIC
Case 3:16-bk-02232-JAF Doc 316

aos

BANK

P.O. Box 911039
San Diego, CA 92191
844-889-0896

PREMIER EXHIBITIONS INC, DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183

1883 MARINA MILE BLVD #106

FT LAUDERDALE FL 33315

=| SECT MSL UNTIL BY

Filed 01/27/21 Page 14 of 17

Statement Period

12/01/2020 thru 12/31/2020 2.469

Days In Statement Period

31

    

  

[ Pees Accounts

 
 

 
      

 

 

 

Beginning Balance ae a Credits : Danis Sacrcaes
Trustee Interest Checking $4,886,277.44 $1,236.54 $144,129.92 $4,743,384.06
DEPOSIT TOTALS $4,886,277.44 $1,236.54 $144,129.92 $4,743,384.06

 

 

 

 

 

Ba PUGET MICs) Tce di

Brats
12/15

Description
DDA Internal Transfer Debit

 

Beginning Balance
Credits

Ry tel ear ar ese
Debits
$4,572.42

 

12/28 Wire Transfer Debit

CLARK PARTINGTON HART LARRY
e757

M7159

BOND & STACKHOUSE TRUST ACCOUN
CENTENNIAL BANK

CONWAY AR

REF: MATTER 191364 INV 9829374
20201228MMOQFMP9NO00879
20201228MMOFMPH3000675
12281728FT01

$139,557.50

 

Interest Paid

 

 

12/31

 

 

 

$1,236.54

 

® Interest Earned

bate igea srl elated

$4,743,384.06

 

 

 

 

 

Interest Earned this Month $1,236.54 2020 Interest Paid $47,318.87
Annual Percentage Yield Earned 0.30% Average Daily Ledger $4,865,762.56
Average Daily Collected $4,865, 762.56

 

 

 

Maintenance Fee $0.00

 

 

 

 

 

 

Service Charge $0.00

 

Page 1 of 1
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 15 of 17

Statement Period

12/01/2020 thru 12/31/2020 a 2451

7 ® P.O. Box 911039 ‘od

> San Diego, CA 92191 Days In Statement Perio

é ‘ 844-889-0896 31
BANK

PREMIER EXHIBITIONS INC , DEBTOR
MICHAEL MOECKER & ASSOCIATES, TRUSTEE
CASE # 19-10183

1883 MARINA MILE BLVD #106

FT LAUDERDALE FL 33315

= Statement Summary

   

ienecia ects ae eee Reed eric Debits Ending Balance
Trustee Checking $217,133.74 $4,572.42 $8,950.46 $212,755.70
DEPOSITTOTALS $217,133.74 $4,572.42 $8,950.46 $212,755.70

 

 

 

 

 

 

 

 

77 USCA Cee a

eieainnsg sel eines $217,133.74
Date Description Credits Debits

12/15 DDA intemal Transfer Credit $4572.42; |

Ending Balance $212,755.70

Oley teem 8)

Check # Veena [Breas Oirele ea eYw ale Bri Check # Amount Date |
2181 4,378.04 | 12/01 2182 4,572.42 | 12/24
*indicates Skip In Check Number Sequence

© Interest Earned

 

 

 

 

 

 

 

 

 

Interest Eamed this Month $0.00 Annual Percentage Yield Earned 0.00%
Average Daily Ledger $214,083.17 Average Daily Collected $214,083.17
Maintenance Fee $0.00

Service Charge $0.00

 

 

Page 1 of 1
BZOT PA TWLAGLV)

 

 

 

 

 

 

Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page 16 of 17

OS'LSS‘6EI- 318j0.], S9aq [¥Se] - NTP

OS'LSS‘*6EI- mo-snlpy 69>? 6FL£6786 ANI SAAA TVNOISSAION NOLONILYVd WYVTO = 02/87/71

ITSTPLI- :[810 L DTALIS Asojouyse ,/49yndmes - SLIP

TH CLS F C8IT HAOUD = SZ 9EPLSIO0I Od OTT NOVYLNO AMAAODSIG TA ~—0Z/S1/Z1

PO'SLEb- I8IZ 49D Sh 6EZESTOOLOd OTT ‘MOVULNO AWAAOOSIG TA ~—0Z/02/TI

00° P77 F- ELIZ YOMD = ST ZOPLP1O01Od OTIXOVULNO AYAAOOSIG TH ~—-07/07/01

OL ESTP ILIZH9MUD = ShZ Le_iploolod OTIMOVULNO AYAAOOSIG TH == 0Z/ZZ/60

ST'790°S- 2[8}0,|, SIDIAIOS SUIPUNOIDYW - OZOPF

S1°p90"S- zeit ou Is he 668S080ANIO d11‘VGVNVO Od — 07/60/01

ES PIS POT 318j0.|, UDMIATIIAg - OZRE

9789 10I- mO-snIpy 69FZ 871 WIV IO VINE WIV TO/LNSNETLLaS TTISANO! A VUZA «07/91/60

Z0'6S8'6L- mO-snlpy E9PZ 671 WIVI9 WAW/L1 WIV T0/LNAWATLLAS TYISHNOL A VUZH 07/91/60

ET TPS Pe mO-Isnipy |69bZ L7L WIVTO VWAW/91 WIV T0/LNAWATLLAS TYISANOL A VUZH = -0Z/9 1/60

ZV6LIIL- mO-snipy 69bZ GNOOLINM NVI LNAWaTLLaS LAFNYOLLY VST'l F104 YONNODO NAZOO 02/70/60
s}UIMIS.ANGsiq

86°E1 EOI :[B10], suisodaq

SoET EOL 2]8}0,] PULOdU] JsasoJU - ZOEE

pS 9ET'T SINT GOT £00°0 ey IsasoqU] yueg soxy = 0Z/TE/Z1

IT PIET JSOINUT GOVT £000 Wey Iso10qU] yueg soxy 0Z/OE/T1

60° FFE SOINUT —- G9PTZ 8000 ey Isa1oqU] yueg soxy = QZ/TO/T1

61'68Z°E INU G9PTZ $000 Bey Iset03U] yueg soxy —0Z/0£/60

sjisodeq
qunowy UOTOeSUBL ], junosay yueg uondiosaq way] WOLy PaAtoooy eyed
ADan LINVAAC - XXX :a8pne “ONI ‘SNOLLISIHXG WAINAAd = 20199q

€8IOT-6I sasea

"OUI “SAIBIOOSSY I JOYOIOJ| [SCY - OOPEST :90}SNIL
Oc/TE/cl MYL 07/10/60 Worf suotoesuesy,
[ 08k [I819q _- MBpoD AlosajeD Aq AlvuUIUIN, jUNOIDYy [7/6/10 eed
Case 3:16-bk-02232-JAF Doc 316 Filed 01/27/21 Page17 of 17

BZOCE OA

WLACLY)

 

            

 

 

tL L78 CSP" ‘OOUETPE JON
OL TEL'E9F [RIO], sjuauesungsiq
00°00S‘9- [810], 99 PDISNLT “SL - OTLF
00°SL8°P- O8IZ WOU = 1SHe AVI-CETZO"AV-I LE “ON ASVO WALINAD LNAWAVd False Si = 0c/9z/0l
O0'SéE- 6L41Z VOD She “IVNOILYNYSLNI SNOLLIGIHXY & SAV YWHLINEO LNAWAVd FaLSNaL Si 0z/97Z/0T
OO'Sce- BLITZ HOD LS He OTT ONISIGNVHOUSAL Usd WHINE LNYWAVd daLsnel Sn 0z/97/0l
00'ScE- LLIE OUD = LShe ITT OAN SNOILISIN XA YaIAN Aad WHINE LNAWAVd FaLSoel Si 0z/97/OT
00°STE- 9LIT HOOD = She “IVNOLLVNYALNI SNOLLISIH XY SATAN YWELINAD LNAWAVd FaLSoel “Si = 0z/9z/01
OTI
00°STE- SLIT PUD = Sh LNW OVNVI SNOLLIGIH XY YHA ad WALNAO INANAVd daLsnal ‘Si 0z/97z/01
00°LC- [BIO] SOXBL - OLIP
00°47 Vie ees = = 6107 WAI ONITIASAN — 07/01/60
S}UBUISS.INGSIC]
qunoury uoTOBSsUBL junosoy yueg uondiosag Wai] OL pasingsic] aed
qOanf LINVAA - XXX ‘espne “ONI ‘SNOLLIGIHXE WAINTAd s0igoq
E8LOL-6E saseD

Z iaseg

‘OU ‘SOIBIDOSSY 2 JOYIO/| [PCY] - OOPEHT :901SMIL
OZ/TE/TT MYL 07/10/60 Wor] suorsesuer],

[Ivjaq - spod Arosa" Aq ArvuUINg JUNOIIYV

12/61/10 ed
